DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group II, specie 2B in the reply filed on 4/23/2021 is acknowledged.  Claims 10-11 are method claims that belong with group I.  The restriction accidentally had these two claims with group II.  Claims 10-11 are withdrawn as they depend from claim 1. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-7, 9, 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is indefinite because it is unclear if the control unit and the controller are the same thing.  They both control the movement drive source and the rotary drive source based on the information from the compressive load detecting unit and the 

Functional Language
MPEP 2114 relating to Apparatus and Article claims – Functional Language: While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. >In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997)
 MPEP 2115: "Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim." Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, "[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
Limitations relating to functions or material worked upon which does not necessarily limit the structure of the apparatus has been italicized below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 6, 8-9, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lovin et al. (2006/0043155) in view of Buchler et al. (2017/0326667).
Regarding claim 6, Lovin discloses a friction welding apparatus that causes relative rotation of an end surface of a first workpiece and an end surface of a second workpiece while the end surfaces are in mutual contact as a compressive load is applied thereto so as to generate heat due to friction at a joint interface between the workpieces, thereafter causing the relative rotation of the workpieces to stop, and then causing application of an upset process pressure to the workpieces, the friction welding apparatus comprising: a pair of holding devices 20, 28 each having a chuck unit holding a workpiece and arranged with the chuck parts facing each other; a movement drive source 34 associated in a drivable manner with at least one of the paired holding devices and moving the workpieces respectively held by the chuck parts of the pair of holding devices in a relatively approaching direction;3Application No. 16271831Practitioner Docket No. 180714 Response to Restriction Requirement of 11 March 2021a rotary drive source 24 associated in a rotationally drivable manner with at least one of the chuck parts of the pair of holding devices and relatively rotating the workpieces held by the chuck parts; and a control unit (42) controlling the movement drive source and the rotary drive source based on information from the compressive load detecting unit when the end surfaces of the workpieces held by the chuck parts of the pair of holding devices are brought into contact with each other, so that the compressive load acting between the end surfaces of the workpieces which press against each other is less than a lower threshold of a bend-producing compressive load domain that would cause bending of the workpieces but the compressive load and the relative rotational speed between the workpieces are such as will cause the heat due to friction which is generated between the workpiece end surfaces to be capable of causing plastic deformation between the workpiece end surfaces, wherein the control unit includes a storage unit storing as setting information the rotational speed of the rotary drive source and the compressive load at the time of contact between the end surfaces of the workpieces, and a controller 42 controlling the movement drive source and the rotary drive source based on the information from the compressive load detecting unit and the setting information stored in the storage unit when the end surfaces of the workpieces held by the chuck parts of the pair of holding devices are brought into contact with each other, so as to cause the end surfaces of the workpieces to press against each other with a compressive load that is less than the lower threshold of the bend-producing compressive load domain and so as to cause the compressive load and the relative rotational speed between the workpieces to be such as will generate heat due to friction between the workpiece end surfaces that is capable of 4Application No. 16271831Practitioner Docket No. 180714Response to Restriction Requirement of 11 March 2021 causing plastic deformation to occur between the workpiece end surfaces as a result of that heat due to friction (paragraphs 0029-0030, 0050-0092). 
Lovin does not specifically disclose a compressive load detecting unit detecting a compressive load acting between the end surfaces of the workpieces held by the chuck parts of the pair of holding devices which press against each other.  However, Buchler discloses using detectors (sensors) for determining parameters such as force and pressures (paragraph 0049).  To one skilled in the art at the time of the invention it would have been obvious to use sensors in Lovin to determine the force being applied to the workpieces to prevent damage during friction welding. 
a compressive load larger than the compressive load at the time of contact between the end surfaces of the workpieces as a compressive load acting between the end surfaces of the workpieces which press against each other after the end surfaces of the workpieces are brought into contact with each other and to store a relative rotational speed higher than the relative rotational speed at the time of contact between the end surfaces of the workpieces as a relative rotational speed after the end surfaces of the workpieces are brought into contact with each other, and wherein the controller is set to control the movement drive source and the rotary drive source so that after the end surfaces of the workpieces are brought into contact with each other, the compressive load acting between the end surfaces of the workpieces which press against each other is made larger than the compressive load at the time of contact between the end surfaces of the workpieces and that the relative rotational speed of the workpieces is made higher than5Application No. 16271831 Practitioner Docket No. 180714Response to Restriction Requirement of 11 March 2021 the relative rotational speed at the time of contact between the end surfaces of the workpieces.  
Regarding claim 9, Lovin discloses that the controller controls the welding process, so the controller is capable of controlling the movement drive source so that after the end surfaces of the workpieces are brought into contact with each other, the compressive load acting between the end surfaces of the workpieces which press against each other is made higher than the compressive load at the time of contact between the end surfaces of the workpieces.  
Regarding claim 12, Lovin discloses that a storage unit for weld parameters, so the storage unit is capable of storing a compressive load larger than the compressive load at the time of contact between the end surfaces of the workpieces as a compressive load of the end surfaces of the workpieces pressing each other after the end surfaces of the workpieces are brought into contact with each other and to store as a rotational speed of the rotary drive6Application No. 16271831Practitioner Docket No. 180714 Response to Restriction Requirement of 11 March 2021source a constant rotational speed used throughout the process of generating the frictional heat, and wherein the controller is set to control the movement drive source and the rotary drive source so that the relative rotational speed of the workpieces is maintained at the constant rotational speed while the heat due to friction is generated, while the compressive load acting between the end surfaces of the workpieces which press against each other is made larger after the end surfaces of the workpieces are brought into contact with each other than the compressive load at the time of contact between the end surfaces of the workpieces.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634.  The examiner can normally be reached on Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ERIN B SAAD/Primary Examiner, Art Unit 1735